DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Species I (the species in which the tracking machining tool is a finger tool as in at least Figures 1, 3, 5-7, 9, and 10) in the reply filed on 2/15/2021 was previously acknowledged.  
Claim 35 was previously withdrawn (and still is) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 20-22 of claim 28 state, “wherein the machining contour is formed such that in the machining position it is contact-free relative to the inner joint part in the respective rotation 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hessbruggen (U.S. Patent No. 8,282,322 B2) in view of Yanagisawa et al. (U.S. PG Pub. No. 2002/0022437 A1).  
Please note that Yanagisawa et al. was previously cited by Examiner on the PTO-892 mailed on 6/9/2020, while Hessbruggen was cited on the PTO-892 mailed on 3/16/2021.  
Claim 28:  Figure 1 of Hessbruggen shows a device for machining an inner joint part (7) for a constant velocity race joint in one clamping.  As to the inner joint part (7), it is rotatable about a longitudinal axis (15) from one rotational position to a next rotational position.  As can be seen in Figure 1, the device comprises each of a rotationally drivable track machining tool (8) and a rotationally drivable web machining tool (9).  Regarding the former, said rotationally drivable track machining tool (8) provides for mechanically machining ball tracks (11, 11') in the 
	Next, the tracking machining tool (8) is arranged in a circumferential position relative to the web machining tool (9) (please see Figures 2 and 3) such that the guiding webs (17) of the inner joint part (7) are respectively machined upon rotation from the one rotational position of the inner joint part (7) to the next rotational position (7).  This is evidenced by Hessbruggen’s disclosure of the machining of the web face (16) of a given guiding web (17) taking place as the inner joint part (7) is being moved from alignment of one of the ball tracks (11) to alignment of the next ball track (11') [column 3, lines 53-56].  Please note that the web machining tool (9) has a machining contour, which in a machining position, is configured to mechanically machine at least one web face (16) when the inner joint part (7) is rotated from the one rotational position of the inner joint part (7) to the next rotational position (7).  Figure 3 of Hessbruggen shows the machining contour in the midst of mechanical machining.  It's also noted that Figure 3 shows the web machining tool (9) being disposed in the machining position, where the machining position is radially fixed with respect to the longitudinal axis (15) of the inner joint part (7).  That is because, for example, during mechanical machining of the guiding webs (17) of the inner joint part (7), the inner joint part (7) and the longitudinal axis (15) remain (with respect to the X-axis direction) in the position shown in Figure 3.  As there is no relative movement between the machining position and the longitudinal axis (15) in the X-axis direction during the mechanical machining of the guiding webs (17) of the inner joint part (7), the machining position is radially fixed with respect 
	As to the machining contour, it is formed such that in the machining position, it is contact free relative to the inner joint part (7) in the respective rotational positions of the inner joint part (7) in which the ball tracks (11, 11') are machined.  In order to show an example of this, attention is directed to Figure 2.  As can be seen in Figure 2 of Hessbruggen, a given ball track (11) is disposed in the respective rotational position for mechanical machining by the track machining tool (8).  Whilst the given ball track (11) is incurring mechanical machining, the machining contour, which is in the machining position, is contact free relative to the inner ball joint (7).  Note that Figure 1 of Hessbruggen also shows the machining contour of the web machining tool (9) being out of contact with the inner joint part (7) when a given ball track (11) thereof is being machined by the track 
	It is noted that after the at least one web face (16) is done being mechanically machined in Figure 3, at least one ball track (11') of the ball tracks (11, 11') in the next rotational position will be mechanically machined.  While this mechanical machining is taking place, it is noted that the web machining tool (9) will remain in the machining position that is required for machining the at least one web face (16). 
As can be seen in Figure 1 though, an axis of rotation (15') of the web machining tool (9) extends parallel to the longitudinal axis (15) that the inner joint part (7) rotates about.  (It is noted that said web machining tool (9) is driven in rotation about the longitudinal axis (15') by a rotational driving means (14)).  As such, Hessbruggen doesn’t teach “the web machining tool is rotationally drivable about an axis of rotation extending radially relative to the longitudinal axis of the inner joint part.”  Disclosure also isn’t provided on the web machining tool (9) being moved into the machining position from a starting position.  (Examiner reiterates that Figure 3 shows the web machining tool (9) being disposed in the machining position, which again is radially fixed with respect to the longitudinal axis (15) of the inner joint part (7)).  As such, Hessbruggen also doesn’t teach said “web machining tool is radially movable with respect to the longitudinal axis of the inner joint part from a starting position to a machining position.”  
Figure 3 of Yanagisawa et al. though, shows a work (W) having a curved surface (Wa) to be ground by a cup grindstone (1') having a conical machining contour (1a').  As Figure 3 of Yanagisawa et al. shows, the cup grindstone (1') is mounted to a first driving shaft (2).  When the cup grindstone (1') grinds/machines the surface (Wa) with its machining contour (1a'), the B, wherein direction B extends radially with respect to the longitudinal axis of the work (W).  As a result, the cup grindstone (1') is able to be radially moved with respect to the longitudinal axis of the work (W) from one position, e.g. a starting position, into another position, e.g. a machining position.  Please be advised that the cup grindstone (1') is movable in direction B by a displacement means [paragraph 0029].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cup grindstone (1') and its associated driving devices including the first driving shaft (2) and the displacement means of Yanagisawa et al. for the web machining tool (9) and its associated driving device including the  rotational driving means (14) of Hessbruggen, as this is a substitution of one known means for driving and one known tool for machining a curved surface for another, in order to obtain the predictable result of Yanagisawa et al.’s cup grindstone (1') being set in rotation by the first driving shaft (2) for machining the guiding webs (17) and the at least one web face (16) of the inner joint part (7) of Hessbruggen. 
In making this substitution, the cup grindstone (1')/web machining tool is rotated about an axis of rotation by way of the first driving shaft (2), said axis of rotation extending radially to the longitudinal axis (15) of the inner joint part (7) in accordance with the disclosure of Yanagisawa et al.  Furthermore, in making this substitution, the cup grindstone (1')/web machining tool is capable of being radially moved by the displacement means with respect to the longitudinal axis (15) of the inner joint part (7) from a starting position into the machining position, which again is radially fixed with respect to the longitudinal axis (15) of the inner joint part (7).


Claim 29:  As can be seen in Figure 3 of Yanagisawa et al., the machining contour (1a') has a functional portion which defines a tapered ring upon rotation about the axis of rotation.  In the modified device of Hessbruggen, said functional portion is for mechanically machining each of the guiding webs (17) of the inner joint part (7).  

Claim 30:  As a result of the axis of rotation of the cup grindstone (1') extending radially to the longitudinal axis (15) of the inner joint part (7), a tangent of any of the guiding webs (17) in a region of engagement with the machining contour (1a') will extend at an angle to said axis of rotation when viewed, for example, in a cross section through the inner joint part (7).

Claim 31:  As can be seen in Figure 3 of Yanagisawa et al., the machining contour (1a') has a plurality of circumferentially distributed tool cutting edges.  Note that a first tool cutting edge is formed on the larger diameter edge of the machining contour (1a'), and a second tool cutting edge is formed on the smaller diameter edge of the machining contour (1a').  

Claim 32.  
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hessbruggen (U.S. Patent No. 8,282,322 B2) in view of Yanagisawa et al. (U.S. PG Pub. No. 2002/0022437 A1), and further in view of WO '555 (WIPO Pub. No. 2006/058555 A1).  
Please note that WO '555 was cited by Applicant on the IDS filed on 4/19/2019.  It is also noted that Applicant provided an EPO Machine Translation of WO '555 on 4/19/2019.  
Claim 34:  In the device of Hessbruggen, track machining tool (8) is embodied as a disc tool. Resultantly, the track machining tool (8) is not “a finger tool whose axis of rotation extends substantially radially to the longitudinal axis of the inner joint part.”  
	Figure 8 of WO '555 though, shows a track machining tool (461) that is embodied as a finger tool.  Figure 8 of WO '555 further shows the track machining tool (461) being arranged in a circumferential direction relative to an inner joint part (21) such that the axis of rotation (R'11) of said track machining tool (461) extends substantially radially to the longitudinal axis of the inner joint part (21).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the track machining tool (461) of WO '555 for the track machining tool (8) of Hessbruggen, as this is substitution of one known track machining tool for machining ball tracks of an inner joint part for another, in order to obtain the predictable result of the track machining tool (461) of WO '555 mechanically machining ball tracks (11, 11') of the inner joint part (7) of Hessbruggen in the one rotation position and in the next rotational position.  In making this modification, the newly-integrated track machining tool (461)/finger tool of WO '555 will rotate about an axis of rotation that extends substantially radially to the longitudinal axis (15) of the inner joint part (7).  

Response to Arguments
Applicant's arguments filed 11/2/2021 with respect to Hessbruggen/Yanagisawa et al. have been fully considered but they are not persuasive. 
With respect to claim 28 and Hessbruggen/Yanagisawa et al., Applicant argues the following:  
Claim 28 was rejected as allegedly obvious over Hessbruggen in view of Yanagisawa and over Cremerius in view of Yanagisawa. As amended, claim 28 recites, “the machining position being radially fixed with respect to the longitudinal axis of the inner joint part,” “the machining contour is formed such that in the machining position it is contact-free relative to the inner joint part in the respective rotational positions of the inner joint part in which the ball tracks are machined,” and “the web machining tool is configured to remain in the machining position required for machining the at least one web face during a mechanical machining of at least one ball track of the ball tracks in the next rotational position.”  Neither combination discloses these recitations…

Moreover, the combination of Hessbruggen and Yanagisawa does not disclose these recitations. Hessbruggen discloses that “the workpiece 7 is moved in the direction x from the position of FIG. 2 to the left once the groove 11 is machined, then rotated through the angle a, which machines the next face 16, then shifted back in direction x to the right to machine the next groove 11 and so on.” (Hessbruggen at 3:56—61.) Thus, the tool 9, cited as the web machining tool, is not “radially fixed with respect to the longitudinal axis of the inner joint part” “during a mechanical machining of at least one ball track of the ball tracks in the next rotational position” because the tool 9 becomes farther away and then closer to the workpiece 7 as the workpiece 7 moves. Substituting the cup grindstone 1 of Yanagisawa for the tool 9 of Hessbruggen does not change this outcome. Without the relative motion between the workpiece 7 of Hessbruggen and the substituted cup grindstone 1 from Yanagisawa, the cup grindstone 1 would not be “contact-free relative to the inner joint part in the respective rotational positions of the inner joint part in which the ball tracks are machined.” Claim 28 is therefore allowable over Hessbruggen and Yanagisawa.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the tool 9, cited as the web machining tool, is not “radially fixed with respect to the longitudinal axis of the inner joint part” “during a mechanical machining of at least one ball track of the ball tracks in the next rotational position”) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  First, it is noted that claim 28 sets forth the machining position, not the web machining tool, being “radially fixed with respect to the longitudinal axis of the inner joint part.”  On top of this, neither the machining position nor the web machining tool is set forth as having to be radially fixed “during a mechanical machining of at least one ball track of the ball tracks in the next rotational position.”  Rather, claim 28 simply sets forth “the machining position being radially fixed with respect to the longitudinal axis of the inner joint part.”  
With respect to the prior art, disclosure is indeed provided on “the machining position being radially fixed with respect to the longitudinal axis of the inner joint part.”  This will now be explained.  First, it is noted that claim 28 does not set forth therein any time requirement as to how long the machining position must be radially fixed with respect to the longitudinal axis of the inner joint part.  As such, as long as the machining position of the prior art is at least temporarily radially fixed with respect to the longitudinal axis of the claimed inner joint part, then this limitation of claim 28 is satisfied.  Noting this, in the device of Hessbruggen, during the mechanical machining of the guiding webs (17) of the inner joint part (7), the machining position is radially fixed with respect to said longitudinal axis (15) of the inner joint part (7).  This is because there is no relative movement between the machining position and longitudinal axis (15) in the X-axis direction during said mechanical machining.  Please note that Hessbruggen advises that the spindle (6) to which the inner joint part (7) is mounted is stationary during machining of the faces (16) of the guiding webs (17) [Hessbruggen, column 4, lines 1-2].  Since there is no relative movement between the machining position and the longitudinal axis (15) in the X-axis direction during the mechanical machining of the guiding webs (17) of the inner joint part (7), the 
Lastly, regarding Applicant’s argument that “without the relative motion between the workpiece 7 of Hessbruggen and the substituted cup grindstone 1 from Yanagisawa, the cup grindstone 1 would not be “contact-free relative to the inner joint part in the respective rotational positions of the inner joint part in which the ball tracks are machined,” it is noted that claim 28 does not set forth therein any limitation(s) that precludes movement of the inner joint part (7) in, for example, the X-axis direction.  Noting this, when the inner joint part (7) is disposed in the position shown in Figure 2 of Hessbruggen, said inner joint part (7) is disposed such that the machining contour (1a) of the cup grindstone (1') will be contact free relative to the inner joint part (7) in the respective rotational positions of the inner joint part (7) in which the ball tracks (11, 11') are machined.  However, when the inner joint part (7) is disposed in the position shown in Figure 3 of Hessbruggen, noting again that the spindle (6) to which the inner joint part (7) is mounted is disclosed as stationary during machining of the faces (16) of the guiding webs (17) [Hessbruggen, column 4, lines 1-2], the machining position is radially fixed, at least temporarily, with respect to said longitudinal axis (15) of the inner joint part (7).  As such, the prior art reads 
Applicant's arguments filed 11/2/2021 with respect to independent claim 28 and the rejection thereof under 35 U.S.C. 103 as being unpatentable over Cremerius (U.S. Patent No. 7,857,682 B2) in view of Yanagisawa et al. (U.S. PG Pub. No. 2002/0022437 A1) have been considered but are moot.  This is because the amendments to claim 28 in the claim set filed on 11/2/2021 have overcome this ground of rejection.

Allowable Subject Matter

Claims 19-21, 24, 26, and 27 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722